DISCIPLINARY PROCEEDINGS
jiPER CURIAM.
John W. Harris pled güilty and was convicted of two counts of driving while intoxicated in violation of LSA-R.S. 14:98 and one count of driving while intoxicated in violation of LSA-R.S. 14:98 and 18 U.S.C. 13. Respondent has admitted that these convictions constitute a pattern of serious criminal conduct in violation of Rule 8.4(b) of the Rules of Professional Conduct, which adversely reflects upon his ability to practice law under Supreme Court Rule XIX, Section 19(B).
Upon review of the record of the disciplinary board’s recommendations, and the record filed herein, it is the decision of this Court that the disciplinary board’s recommendation be adopted.
Accordingly, it is ordered that respondent be transferred to disability inactive status. Respondent’s transfer is deferred and he is placed on supervised probation for two years with the conditions contained in the Probation Agreement of August 20, 1993. Following successful completion of probation, the transfer to disability inactive status shall be set aside without further order of the court. Any violation of the terms of this probation shall be noticed and heard summarily by a panel of the Disciplinary Board in an expedited procedure, 12and the Board shall promptly file its report on such matters with the court for summary consideration and disposition. All costs of this proceeding are assessed to respondent.
TRANSFERRED; DEFERRED WITH PROBATION.